COURT OF APPEALS OF VIRGINIA

Present:    Judges Koontz, Elder and Fitzpatrick

HARVEY EARL DRIGGS

v.       Record No. 2408-93-3            MEMORANDUM OPINION * BY
                                      JUDGE LAWRENCE L. KOONTZ, JR.
CITY OF MARTINSVILLE                           JULY 11, 1995

          FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                    Frank I. Richardson, Jr., Judge

     Wm. Roscoe Reynolds (Stone, Worthy, Reynolds & Joyce,
     on brief), for appellant.

     J. Randolph Smith, Jr., Commonwealth's Attorney, for
     appellee.


     Harvey Earl Driggs (Driggs) appeals his conviction for

driving under the influence, a second or subsequent offense

within a ten-year period pursuant to Code § 18.2-266.     Driggs

asserts that the trial court erred in admitting into evidence a

copy of a prior conviction order for driving under the influence

on the ground that the order was attested improperly.     Finding no

error, we affirm.

     At trial, the Commonwealth offered an attested copy of

Driggs' previous conviction for DUI from the Circuit Court of

Roanoke County.    The clerk's attestation stamp on the document

appeared as follows:
               STE: STEVEN A MCGRAW, CLERK
               COURT, ROA KE COUNTY, VA.

                       /s/ Rebecca Fay Mahone
                            Deputy Clerk


     Driggs objected to the admission of the document on the

ground that it was hearsay and not in compliance with Code
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
§ 8.01-389.   Driggs argued that the stamp on the document failed

to indicate that it was prepared by the clerk of the court

wherein the original was maintained.    On appeal, Driggs reasoned

that without such authentication the document was not a proper

copy teste, thus it was inadmissible.

     We hold that Owens v. Commonwealth, 10 Va. App. 309, 391
S.E.2d 605 (1990), controls on these facts.   In Owens, the

Commonwealth introduced into evidence a certified copy of a prior

robbery conviction.   The certification merely identified the

attesting officer as "clerk" without identifying the court of his

jurisdiction.   Owens argued that the copy was not authenticated

as required under Code § 8.01-389 because a proper certification

required proof of proper jurisdiction.   We held that no

additional authentication was needed and stated, "the underlying

rationale which justifies admitting facts contained in official

records as an exception to the hearsay rule is that the concern

for reliability is largely obviated because the nature and source

of the evidence enhance the prospect of its trustworthiness."
Id. at 311, 391 S.E.2d at 607 (citation omitted).

     The stamp in the present case conveyed the same information

as the stamp in Owens.   Although the stamp on Driggs' prior

conviction order was partially incomplete, the information

imparted was adequate to satisfy the requirements of Code

§ 8.01-389.

     For these reasons, we affirm Driggs' conviction.

                                                           Affirmed.



                                -2-